Kane, J.
Appeal from a judgment of the County Court of Chemung County (Hayden, J.), rendered August 26, 2005, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Defendant was charged by felony complaint, and later by indictment, with attempted criminal sale of a controlled substance in the second degree. After County Court denied his motion to dismiss the indictment on speedy trial grounds, defendant pleaded guilty to criminal sale of a controlled substance in the third degree. He now appeals, asserting that his statutory and constitutional speedy trial rights were denied.
We affirm. Defendant, by pleading guilty, waived his right to appellate review of his argument regarding his CPL 30.30 speedy trial right (see People v Cintron, 7 AD3d 827, 828 [2004]). Although defendant’s claim of denial of his constitutional right to a speedy trial survives his guilty plea, considering the factors set forth in People v Taranovich (37 NY2d 442, 445 [1975]), defendant has not demonstrated that this right was violated (see People v Cintron, supra at 828). Even accepting defendant’s timeline, he committed a serious crime of selling almost an ounce of cocaine, the delay was not extensive, he was released on bail two days after his arrest and no prejudice has been demonstrated.
*969Carpinello, J.P., Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.